Citation Nr: 1524860	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.   

2.  Entitlement to an initial increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2012 the Board remanded the case for additional development.  The agency of original jurisdiction (AOJ) has substantially complied with the remand directives.  Neither the Veteran nor his representative has contended otherwise.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, through his representative, that his service-connected peripheral neuropathy of the lower extremities is more severely disabling than the current 20 percent rating reflects.  See May 2015 Appellant's Post-Remand Brief located in VBMS.

Pursuant to the Board's August 2012 remand, the RO issued a March 2013 rating action, which increased a previous 10 percent rating for peripheral neuropathy of each lower extremity to 20 percent, effective June 15, 2009.  

The most recent treatment record for peripheral neuropathy is dated in January 2011.  Also, the Veteran was last examined by VA in January 2011.  In view of the Veteran's contentions that his peripheral neuropathy disability has increased in severity since the most recent VA examination, another examination is required to evaluate his current peripheral neuropathy disability.  

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate clinician to evaluate the current severity of lower extremity peripheral neuropathy.  The entire claims file, to include a copy of this remand and any pertinent medical records contained in Virtual VA or VBMS, must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner should identify the symptoms of the peripheral neuropathy of the lower extremities, their severity, and their impact on his industrial capability and daily activities.  Findings necessary to apply the rating criteria should be elicited from the examiner.

The examiner must provide a complete explanation for his or her opinion(s).  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


